Citation Nr: 1335750	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a positive purified protein derivative (PPD) test, claimed as tuberculosis (TB).

2.  Entitlement to service connection for asthma claimed as secondary to a positive PPD test or TB.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active air service in the U.S. Air Force (USAF) from December 1999 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the RO in Atlanta, Georgia.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A positive PPD test is a laboratory finding; the Veteran does not have current active or inactive TB.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a positive PPD test, claimed as TB, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duties to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits.  This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  VA should provide this notice prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, VA provided the Veteran notice in March 2009, prior to the initial adjudication of his claim in August 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim and told that he needed to identify the relevant time periods for treatment and the persons, agency, or company in possession of additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  Further, he was told how VA would assign a disability rating and an effective date if the claim were granted.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), VA Macon Community Clinic treatment records, and private treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

The Board acknowledges that VA has not obtained a medical opinion addressing whether any TB is etiologically related to the Veteran's active duty service.  Under the VCAA, VA is obliged to provide an examination when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that an examination is not required in this case because, as discussed below, the record lacks competent evidence of a current disability.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim

The Veteran contends he is entitled to service connection for a disability (TB) as manifested by a positive PPD test during service.  The Board finds the Veteran is not entitled to service connection, as the competent, probative evidence of record fails to establish that he has current disability related to service.  

Service connection is granted if the record establishes that the Veteran suffers from a disability that resulted from an injury sustained or a disease contracted in the line of duty during active military service, or that a pre-existing condition was aggravated beyond its natural progression during service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows they were incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming that the Veteran currently has the claimed disability or at least had it at some point since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may only be awarded to an applicant for a disability existing on the date of application, not for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that the current disability requirement is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Active TB is considered a chronic disability, and will therefore be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within three years of separation from service.  This presumption is, however, rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing a showing of chronic disease in service, or within a presumptive period per § 3.307, requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Id. at 307.  

The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law.  38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must focus on the evidence necessary to substantiate a claim and what the evidence fails to show, and, in doing so, explain why any material evidence favorable to the claimant was rejected or given little weight.  38 U.S.C.A. § 7104(d)(1) (2013); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, the claim will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran's STRs reveal that he had a negative PPD test upon enlistment in December 1999, and a positive PPD test in March 2001, after which he was educated on the treatment of latent TB infections and given a TB chemoprophylaxis.  In November 2001, he was assessed with a positive PPD test, and a TB Detection and Control Data form reveals that he completed the chemoprophylaxis in December 2001.  In January 2003, the Veteran had no symptoms and was taking no medications.  

In his October 2009 notice of disagreement (NOD), the Veteran stated that during his second year of duty his military group was tested for TB.  He stated that his test was positive and he was told that he had inactive tuberculin bacilli in his lungs and would need nine months of prophylactic treatment.  The Board finds the Veteran competent to report what he was told during his treatment, as his reports are based on personal knowledge and confirmed by clinical findings, and credible, as they are consistent with other evidence in the record, and therefore gives his statements probative weight.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board notes, however, that a PPD test result is a laboratory finding used to test for exposure to mycobacterium TB when exploring a possible diagnosis of TB.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  It does not represent a clinical finding of TB.

The claims file does not reveal that the Veteran currently has a diagnosis of active or inactive TB.  October 2008 private treatment records from Family Medicine and Geriatric Medicine are silent for any diagnosis of TB.  December 2008 treatment records from VA's Macon Community Clinic reveal that he reported exposure to TB while in the military and complained of symptoms including coughing, wheezing, and chest pain, but a December 2008 chest X-ray was negative and he was not assessed with TB.  May 2009 VA Macon Community Clinic treatment records reveal that the Veteran complained of a dry hacky cough and wheezing, but he was not diagnosed with TB.  

In summary, although a positive PPD was noted in service, the Veteran's in-service chest X-rays were negative and neither active nor inactive TB was diagnosed during active duty or within three years of separation from service.   In fact, the record does not appear to contain any post-service medical evidence of any positive PPD test or TB.  Without a current disability, the Veteran is not entitled to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  

Accordingly, the Board concludes that entitlement to service connection is not warranted because the preponderance of the evidence is against the claim for service connection.


ORDER

Service connection for a positive PPD test, claimed as TB, is denied.



REMAND

VA has a duty to obtain a VA medical examination and opinion when required.  38 U.S.C.A. §  5103A(d) (West 2002).  VA must provide a VA examination or obtain a medical opinion when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms thereof, (2) indicates that the disability or signs and symptoms thereof may be associated with active service, and (3) does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran appears to assert that his cough and asthma are attributable to service.  In his October 2009 notice of disagreement (NOD), the Veteran asserted that he developed a cough during service after he had completed chemoprophylaxis treatment following a positive purified protein derivative (PPD) test for tuberculosis.  Treatment records from VA's Macon Community Clinic show that in December 2008 he also complained of continued problems with coughing and was assessed with bronchial asthma, and that in May 2009 he complained of a continued dry hacky cough and a chronic cough was included in his problem list. 

In his October 2009 NOD, the Veteran asserted that treatment providers at VA's Macon Community Clinic diagnosed him with asthma secondary to tuberculosis exposure, and in his March 2012 substantive appeal he asserted that several physicians there had determined that exposure to tuberculosis led to his current diagnosis of asthma.  

The Board finds the Veteran competent to report what he was told during his treatment, as his reports are based on personal knowledge, and credible, but the Board also finds he is not competent to provide a medical diagnosis in this case, as the issue is medically complex and requires specialized training and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, there is insufficient evidence to decide the Veteran's claim.  The basis for the reported opinions is unclear, and the Veteran has not yet been afforded a VA compensation examination to reconcile the nature and etiology of his disability.  Further, the Board does not have the medical expertise to make a medical determination as to whether the Veteran's asthma or cough is related to an in-service injury, disease, or event.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

Given these circumstances, the Board requests that the Veteran be scheduled for a VA examination which addresses the etiology of any asthma or cough.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding records of VA treatment, including but not limited to records from the VA's Macon Community Clinic in Macon, Georgia, dating since May 2009, and from Family Medicine and Geriatric Medicine in Snellville, Georgia, dating since October 2008.

2. Then, provide the Veteran with a VA examination to determine the nature and etiology of any current asthma or chronic cough.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review the claims file and perform all indicated studies.

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has current asthma or a chronic cough? If so, whether it is at least as likely as not that either or both are related to an in-service injury, disease, or event.  The significance, if any, of the positive PPD test in service must be explained with regard to the etiology of any asthma and/or chronic cough. The opinion must contain a complete medical rationale.

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


